Citation Nr: 0207000	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  He died in March 1998.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.  The decision denied service connection 
for the cause of the veteran's death.  

The Board remanded the case for additional development in 
January 2001.  The requested development has since been 
completed to the extent possible, and the case is now before 
the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  During his lifetime, the veteran established service 
connection for an injury to Muscle Group VI, right, rated as 
10 percent disabling; an injury to Muscle Group VII, right, 
rated as 10 percent disabling; and epidermophytosis, rated as 
noncompensably disabling.  

3.  The veteran died on March [redacted], 1998, at the age of 86 
years, due to an acute rupture of a thoracic aneurysm due to 
or as a consequence of essential hypertension.  

4.  A cardiovascular disorder was not present during service 
or manifested within one year after service.

5.  The death was not proximately due to or the result of a 
service-connected disability.  

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 
3.311, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The new law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence.  The evidence includes the 
veteran's service medical records, and a copy of his death 
certificate.  The Board remanded the case in January 2001 for 
the purpose of obtaining treatment records for the two years 
preceding the veteran's death; however, such records could 
not be obtained as the appellant did not return authorization 
forms which were needed in order to obtain such records.  The 
appellant has declined the opportunity to have a hearing.  
She also indicated in a signed statement of May 2002 that she 
did not plan to submit any additional evidence.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the pain from his service-connected muscle 
injuries caused him to have high blood pressure which in turn 
contributed to his death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 &  Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). 

During his lifetime, the veteran established service 
connection for an injury to Muscle Group VI, right, rated as 
10 percent disabling; an injury to Muscle Group VII, right, 
rated as 10 percent disabling; and epidermophytosis, rated as 
noncompensably disabling.

The veteran's death certificate shows that the veteran died 
on March [redacted], 1998, at the age of 86 years, due to an acute 
rupture of a thoracic aneurysm due to or as a consequence of 
essential hypertension.  The death certificate contains no 
indication that the cause of death was related to service.

The veteran's available service medical records show that 
cardiovascular disease was not present during service.  The 
report of an examination conducted in November 1945 for the 
purpose of his separation from service shows that his blood 
pressure was within normal limits at 122/64.  His 
cardiovascular system was described as being normal.  A chest 
X-ray was also normal.  

There is also no evidence that any type of cardiovascular 
disease was manifested within one year after separation from 
service.  In fact, the report of a disability evaluation 
examination conducted by the VA several years after service 
in February 1948 shows that his blood pressure was normal at 
128/78.

The earliest medical evidence pertaining to the presence of a 
cardiovascular disorder is the veteran's death certificate 
which is dated over 52 years after his separation from 
service.  

The Board finds no basis for concluding that the service-
connected disabilities played a role in the veteran's death.  
The service-connected disabilities are not mentioned on the 
veteran's death certificate as would usually be expected if 
they had played a significant role in his death.  

In summary, the evidence shows that the cardiovascular 
disease which resulted in the veteran's death was not present 
during service or manifested within one year after service.  
Moreover, the weight of the medical evidence shows that there 
was no relationship between the service-connected disorders 
and the veteran's death.  Accordingly, the Board concludes 
that a service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

